oOo wnn a ua fk WwW NH KF

mo WHO NW WH WH WD WK WNW NO KF RF KR KF RR Rr RE Re
on AO UN RP WwW YY FP OO WON OU RR WwW YY KF CO

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
GEORGE HERNANDEZ, Case No. 2:20-cv-09452-MCS (JDE)
Petitioner, JUDGMENT

Vv.

PATRICK COVELLO, Warden,

Ne ee ee ee eee ee ee

Respondent.

 

 

 

Pursuant to the Order Accepting Findings and Recommendation of the
United States Magistrate Judge,
IT IS ADJUDGED that the operative Petition is denied and this action

is dismissed with prejudice.

Dated: May 25, 2021 4, / £
lak . COADA

MARK C. SCARST
United States District Judge

 

 
